Hubbard, J.
The contract as proved was, that the plaintiff should have eleven dollars per month and his board, as long as the defendant should have work for him ; and at the time the contract was made, the defendant informed the plaintiff that he might not have two days’ work for him. The plaintiff did work for the defendant during the time stated in his bill of particulars, with the exception of the period when disabled by sickness. And it does not appear whether the sickness was continuous or not.
We are of opinion that this was a hiring by the month, determinable at the pleasure of the defendant, and that while the plaintiff continued in the employment of the defendant, he was entitled to his board, as a part of his compensation during the time he was sick. The defendant not having given notice to the plaintiff, who remained with him and worked when well, we think the contract was not determined, and that the defendant cannot legally charge him with his board.
Another question might have been raised on this contract, viz. whether the plaintiff might not have been entitled to payment for his whole time; but by crediting the loss of time, he has precluded that inquiry, and is properly bound by his admission.

Exceptions overruled,.